Case 2:19-cv-00271-SPC-MRM Document 22 Filed 01/06/21 Page 1 of 2 PageID 148




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

NORRIS WILLIAMS,

         Petitioner,

v.                                          Case No.: 2:19-cv-271-FtM-38MRM

UNITED STATES OF
AMERICA,

            Respondent.
                                    /

                                   ORDER

      Before the Court is Petitioner Norris Williams’ Application to Proceed in

District Court Without Prepaying Fees or Costs (Doc. 21), which the Court

interprets as a motion for leave to proceed in forma pauperis on appeal. The

Court denied Williams’ Amended Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence and entered judgment. When the Court denied

William’s § 2255 motion, it also denied a certificate of appealability and leave

to appeal in forma pauperis. (Doc. 17). Williams’ Application followed.

      In addition to being moot due to the Court’s earlier denial of leave to

appeal in forma pauperis, Williams’ Application fails to satisfy Federal Rule of

Appellate Procedure 24(a) because Williams has identified no meritorious

issues to raise on appeal. Williams thus must pay the appellate filing and

docketing fees. See 28 U.S.C. § 1915(a)(3). Because the Court has denied
Case 2:19-cv-00271-SPC-MRM Document 22 Filed 01/06/21 Page 2 of 2 PageID 149




leave to proceed on appeal in forma pauperis, any request to proceed in forma

pauperis should be sent directly to the Eleventh Circuit Court of Appeals. See

Fed. R. App. P. 24(a)(5).

      Accordingly, it is

      ORDERED:

      1.    Petitioner Norris Williams’ Application to Proceed in District

            Court Without Prepaying Fees or Costs (Doc. 21) is DENIED.

      2.    The Clerk is DIRECTED to send a copy of this Order to the Clerk

            for the Eleventh Circuit.

       DONE and ORDERED in Fort Myers, Florida on January 6, 2021.




Copies: All parties of record




                                        2
